UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
September 24, 2013
Marilyn Arons, M.S.
Melody Arons Center of Applied Preschool
Research & Education, Inc.
210 Carlton Terrace
Teaneck, New Jersey 07666
Dear Ms. Arons:
This letter is in response to your May 31, 2013 letter to me asking for clarification on the central
directory requirements in 34 CFR §303.117 of the regulations implementing Part C of the
Individuals with Disabilities Education Act (IDEA). From your letter, it appears that you are
concerned that your organization is not included in your State’s central directory and you ask if
there is a Federal statutory or regulatory basis for excluding an organization from a State’s
central directory.
First, to provide clarification on the central directory requirements, I note that your letter cites to
the previous Part C regulations, which included certain requirements for the central directory at
prior 34 CFR §303.301. 1 The requirements for the central directory were revised and moved to
34 CFR §303.117 in the Part C regulations published on September 28, 2011.
Specifically, the Part C regulations, at 34 CFR §303.117, require each State’s Part C system to
have a central directory that is accessible to the general public (i.e., through the lead agency’s
Web site and other appropriate means) and to include accurate, up-to-date information about –
a) Public and private early intervention services, resources, and experts available in the
State;
b) Professional and other groups (including parent support, and training and information
centers, such as those funded under IDEA) that provide assistance to infants and toddlers
with disabilities under IDEA Part C and their families; and
c) Research and demonstration projects being conducted in the State relating to infants and
toddlers with disabilities.
Second, with regard to which entities should be included in the central directory, neither the
IDEA nor its implementing regulations prescribe a selection process for determining which
services, resources, experts, and professional and other groups, and research and demonstration
projects will be included in the central directory. In the absence of such requirements, we
believe that a State is in the best position to decide the specific criteria it will use to determine
which information is included in the State’s central directory, as long as the information included
is consistent with the requirements of 34 CFR §303.117.

1

OSEP is not commenting in this letter on the New Jersey State Plan you refer to in your letter, which appears to be
an old version of the State Plan.

Page 2 – Ms. Melody Arons
Your letter to me was also addressed to the State lead agency for Part C (lead agency). It alleges
that your organization was inappropriately excluded from the State’s central directory and
provides a summary of why your organization should be included in the State’s central directory.
It is not clear if you intended your letter to be a request for a State complaint investigation. If
that was your intention, and you believe that the lead agency has violated a requirement of the
IDEA, you may wish to re-send your letter to the State, and indicate that you are filing a State
complaint with the lead agency. Under Part C, a State has 60 days from the date of receipt of a
formal complaint to investigate and provide the complainant with a written decision that
addresses each allegation in the complaint, and contains findings of fact and conclusions, and the
reasons for the final decision. The 60-day time limit can only be extended for exceptional
circumstances with respect to a particular complaint, or if the parties agree to extend the time to
engage in mediation (if mediation is available to the individual or organization under State
procedures).
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents and interpretation of the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have further questions, please do not hesitate to contact Rebecca Walawender at (202)
245-7399 or by email at Rebecca.Walawender@ed.gov.
Sincerely,

Melody Musgrove, Ed.D
Director
Office of Special Education Programs

